ORDER
PER CURIAM
The City of Kinloch was sued in 2011 by Metro Materials, Inc. (“Metro”) for the failure to pay for concrete and construction materials supplied to Kinloch on account. A consent judgment was entered by the trial court in January 2012, in favor of Metro and against Kinloch in the amount of $19,061.21, plus court costs. Kinloch sought to have the consent judgment set aside as void. The trial court denied Kin-loch’s request and this appeal follows. Finding no error of law, we affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).